DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 02/12/2020, this is a First Action Allowance on the Merits. Claims 1-16 are allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2020 and 05/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                          Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

1) - “a core grasping and moving means” in claim 1, 
2) - “a core movement amount detection means” in claim 1, 
3) - “a grasped core position and posture detection means” in claim 1, 
4) - “a main mold position and posture detection means” in claim 1, 
5) - “a control means” in claim 1, and
6) - “a preliminary core position and posture detection means” in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 02/12/2020, assigned serial 16/638,736 and titled “Main Mold and Core Joining Device and Main Mold and Core Joining Method”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-16 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 12. 

US 2013/0277005 to Sasaki et al - which is directed to Specifically, as shown in FIG. 2 and FIG. 3, the casting apparatus includes fixed die (or mold) 20 with aperture 20a that is upwardly opened to define cavity CV, and moveable die 30 disposed above fixed die 20 so as to be moveable in a vertical direction (up-and-down direction). Moveable die (or mold) has core body 31 at a lower end portion thereof, and serves to mold crown surface 3b of piston 1 by inserting core body 31 into aperture 20a of fixed die 20 to engage core body 31 in aperture 20a. The casting apparatus also includes a drive mechanism (not shown) for driving moveable die 30 and jig 40 as explained later, and a control mechanism (not shown) for controlling movement of moveable die 30 and jig 40. A molten metal is poured by gravity into fixed die 20 in which soluble core 10 is supported and arranged, thereby casting piston workpiece la that is to be an original form of piston 1. In this embodiment, soluble core 10 (hereinafter referred to simply as "core") is a so-called salt core that is formed by compressing and compacting a material containing sodium chloride as a main component into a ring shape. By thus using the salt core as core 10, production of core 10 and removal of core 10 
US 20180290363 to Oono et al - which is directed to a numerical controller instructs a robot or an automated machine (external device), in relation to a main task for which a retrying operation thereof has occurred, to execute, instead of or in addition to the main task, a sorting task to distinguish an exception molded product, which was produced from a time when a determination result became successful, and until a physical quantity to be measured lies within a management range, or until a stand-by time elapses, from a normal molded product produced before the occurrence of the retrying operation….. the injection molding machine 12 is further equipped with a molding management sensor 24, and includes a “measuring function” for measuring one type or a plurality of types of physical quantities to be managed, and a “management function” for controlling the one or more physical quantities so as to reside within a management range. The physical quantities are values or amounts related to product quality of the molded product P, and as specific examples thereof, there may be cited a temperature of the molding material (resin), a temperature of the mold 22, a weight of the molded product P, a metering time (plasticizing time of the resin), an injection pressure (detected by a pressure detector of the injection molding machine 12), a cushion amount (a forward most position of a screw operated in an injection and pressure holding step), a cavity pressure (detected by a pressure sensor installed in the mold 22), a metering torque (a load actual value of a servo motor that drives the screw), and a protruding torque (a load actual value of the servo motor that drives a protruding shaft for releasing the molded product P from the mold 22). The management range corresponds to, for example, a range obtained by imparting an allowable margin in the normal direction and the negative direction with respect to set values (target values) of the physical quantities.

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A main mold and core setting device comprising: a core grasping and moving means for grasping and moving a core; a core movement amount detection means for detecting a movement amount of the core grasping and moving means; a grasped core position and posture detection means for detecting a position, orientation, and inclination of the core grasped by the core grasping and moving means; a main mold position and posture detection means for detecting a position, orientation, and inclination of a main mold; a sensor for detecting a physical quantity applied to the core; and a control means for constantly calculating relationships between relative positions, orientations, and inclinations of the main mold and the core and, from these relationships and the physical quantity applied to the core detected by the sensor, controlling the core grasping and moving means so that the core is caused to set with the main mold.” 
Regarding Claim 12, “A main mold and core setting method comprising: grasping and moving a core; detecting a position, orientation, and inclination of the grasped core; detecting a movement amount of the core; detecting a position, orientation, and inclination of a main mold; constantly calculating relationships between relative positions, orientations, and inclinations of the main mold and the core; detecting a physical quantity applied to the core; and constantly calculating relationships between relative positions, orientations, and inclinations of the main mold and the core, and from these relationships and the physical quantity applied to the core, controlling movement of the core so that the core is caused to set with the main mold.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-11, and 13-16 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 12.

c.	Therefore, Claims 1-16 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B